Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, 11-17, 19-20, 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehra US Pub. No. 2019/0310698 in view of Suryanarayanan et al. US Pub. No. 2015/0378412 (“Suryanarayanan”).
Regarding claim 1, Mehra teaches a method of controlling a clock of a processor, comprising:
detecting an event that is predicted to have a predefined noise characteristic [voltage droop], the detecting occurring before execution of the event by the processor; and 
[0008] FIGS. 1-5 illustrate techniques for predicting voltage droops at a processor by monitoring one or more performance characteristics of the processor, selecting a response policy based on the prediction, and adjusting a parameter of the processor. Examples of such performance characteristics include, but are not limited to, a rate at which instructions are executed at a processor core, a number of recent operations of a given type (e.g., read/write operations), cache hit rate, instruction pointer activity, and the like. In some embodiments, multiple predictions of voltage droop conditions at different locations of the processor are made simultaneously, with the processor generating one or more responses and resulting in adjusting one or more parameters of the processor. By predicting voltage droop conditions before they occur, the deleterious effects of such droop conditions are minimized or avoided altogether. 

[0009] To illustrate, in some embodiments the processor predicts future droop events by monitoring the performance characteristics of the processor using a monitoring module. Next, a predictor module compares the performance characteristics against a previously-stored history of voltage droop conditions to determine a likelihood of a future droop event. When the predictor module determines that a droop event is likely, a policy selector module selects a response to prevent or mitigate the droop event, with the response adjusting one or more parameters of the processor. In some embodiments, the adjusted parameters include reducing the number of instructions being executed by the processor, reducing the frequency of a system clock in a clock-stretching procedure, and commands to reduce the rate of instruction execution. 

responsive to the detecting, changing a frequency of the clock.
[0013] The first and second reference clocks 116, 118 provide a stable system synchronization signal to the corresponding cores 104, 106 and other modules. The clock control module 120 controls the frequency of the clocks 116, 118. The clocks 116, 118 operate at the same or different frequencies, and the frequency of each clock signal is reduced ("clock stretching") or increased as directed by the clock control module 120 and based on operating conditions at the processor 102. 

[0015] In some embodiments, the clock control module 120 receives commands from the policy selector module 146 and sends signals to the clocks 116, 118 as instructed to begin adjusting parameters, including, but not limited to clock stretching actions whenever a droop event is predicted to occur. The clock control module 120 is a module generally configured to manage the reference clocks 116, 118 of the processor 102 by changing the output frequency of the clocks 116, 118 by using clock stretching techniques. When clock stretching occurs, the clock 116, 118 frequencies are reduced, the power usage of all modules in the processor 102 are also reduced, and the cores 104, 106 executes instructions at a slower rate, further reducing power usage and alleviating any possible droop event or prediction that generated the response. In this manner, the droop event is mitigated to minimize adverse effects to the processor 102 as described earlier. 

Mehra teaches the monitoring module 142 receives data in the form of performance characteristics 132 from one or more detectors 130A-130F of FIG. 1 and stores this data into a database for further processing by the monitoring system 140. In some embodiments, the performance characteristics 132 includes voltage levels at one or more points on the processor 102, a list of instructions for the first and second cores 104, 106 to execute, and a record of the recent cache hit rate. This list is not limiting, and in other embodiments, other performance characteristics can be monitored to predict droop events.
Mehra does not expressly teach detecting an instruction that is predicted to have a predefined noise characteristic.

[0111] Power consumed by a processor may be affected by factors that can include instruction types, data being operated on, dispatch rates of instructions, and other factors. Sudden changes in any of these factors can lead to rapid changes in current drawn by the processor, and thus may cause voltage instability. A rapid change in current drawn by a circuit on a chip can cause a temporary droop (or spike) in a supply voltage received from a voltage regulator (VR). An increase in the current may result in a droop in the voltage supplied by the VR, while a decrease in current may be reflected as a spike in supply voltage. A transistor's switching speed is a function of voltage applied to its gate; at lower voltages transistor switching speed typically decreases. A droop in a local supply voltage can be problematic, e.g., droop can slow down logic elements between latches, potentially causing failures, e.g., if these latches and clocks to them are not local to an event and run at full speed. Moreover, the voltage droop may get coupled back to input of the VR, causing other circuits on the chip to fail. 

Specifically, Suryanarayanan teaches detecting an instruction that is predicted to have a predefined noise characteristic, the detecting occurring before execution of the instruction by the processor; and responsive to the detecting, changing the operate mode of the processor.  
[0113] In various embodiments, one or more detectors may be utilized to identify an onset of power change (e.g., surge) that can result in voltage droop. For example, a static (e.g., classification-based) detector can check for existence of certain instructions or micro-operations (.mu.ops) in a processor pipeline at any given instant in time. Instructions and/or .mu.ops may be classified into two or more classes based on an expected power draw (and contribution to a potential voltage droop situation). Typically, instructions within a particular class have similar power characteristics, while different classes of instructions have different power characteristics. Classes may be distinguished from one another according to any of a number of factors, such as type of operation (for example, arithmetic or logical), number of elements operated upon simultaneously (for example, scalar, 2, 4, 8, or 16), or functional unit utilized (for example, arithmetic logic unit (ALU), address generation unit (AGU), or branch unit). Typically, the higher a worst-case power consumed by instructions in a particular class, the greater a potential voltage droop due to a high power event, and hence the higher would be a "perceived risk." A high power event may be an event in which power consumed rises rapidly from a previously lower level, such as a precipitous rise in power usage in a relatively short time interval. 

[0115] The processor may operate in one of several possible modes, each of which may protect against a corresponding voltage droop. If the mode of operation does not adequately 

[0117] Dynamic (e.g., performance-based) detectors may be more fine-grained in their detection than static detectors. Dynamic detectors aim to detect voltage droops as they happen by looking for dynamic changes in performance. Alternatively, it may be possible to predict or foresee a potential voltage droop by monitoring instructions as they are being sent to execution units, but before the execution units actually begin processing the instructions (and thus consume power). Several versions of a dynamic detector may be employed. For example, a single or several instances of a dynamic detector may be utilized in the processor, e.g., at different points the processor pipeline (also "pipeline" herein). The different points within the processor may be selected based on an impact that each point has on throughput of the pipeline. For example, effective points to monitor may include an entire out of order subsystem or a portion thereof, a memory subsystem or a portion thereof, etc.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have combine the teachings of the references as they both directed to the system and method for preventing voltage droop.  Moreover, the invention of Mehra will clearly benefited by the knowledge that certain instructions may cause voltage droop due to high power consumption characteristics.  Thus, by detecting an instruction that is predicted to have a predefined noise characteristic would ensure that a circuit doesn’t exhibit failure.  
Regarding claim 2, Mehra teaches the changing the frequency includes decreasing the frequency by an offset determined to compensate for a predicted drop in voltage corresponding to the predefined noise characteristic [Para. 0015, 0019].
Regarding claim 3, Mehra in view Suryanarayanan teaches executing the instruction at least partially while the clock operates at the decreased frequency; and increasing the frequency of the clock after the executing [Para. 0015 Mehra and step 1918 Fig. 19 of Suryanarayanan].

Regarding claim 8, Suryanarayanan teaches the predetermined set of instruction types include at least one high power instruction type that is predicted to consume more than a threshold level of power [Para. 0113].
Regarding claim 11, Mehra in view Suryanarayanan teaches a method for preemptively decrease the default frequency when a “high risk” instruction is detected.  Therefore, it is obvious to one of skill in the art, Mehra in view Suryanarayanan teaches configuring the clock to operate at a default frequency, and wherein said detecting occurs while the clock is operating at the default frequency, wherein the default frequency is determined in accordance with other instructions that are predicted to have a lower noise level than the detected instruction.
Regarding claim 12, Suryanarayanan teaches the detecting occurs during decoding of the instruction, and the changing occurs before the decoded instruction is executed by the processor [Para. 0045, 0053, 0114, 0132-0135].
Regarding claim 13, Mehra in view Suryanarayanan does teaches in response to the detecting, stalling the instruction before its execution; and un-stalling the instruction in response to the frequency being changed 

Regarding claim 15, Mehra in view Suryanarayanan does not teach changing the frequency of the clock further comprises identifying a target frequency from a lookup table, and setting the clock source to the target frequency.  However, such feature is deemed to be inherent to the Mehra/Suryanarayanan system since the system of Mehra/Suryanarayanan would be inoperable if it was to allow the system to arbitrary select any frequency.
Regarding claim 16, Mehra in view Suryanarayanan does not teach the changing the frequency of the clock further includes adjusting the frequency in accordance with a noise aware frequency locked loop technique.  However, this technique is well known in the art as discussed by applicant in the application “background”.  One of skill in the art would motivated to provide such feature in order to allow the clock the be self-tune which provided noise immunity.
Regarding claim 17, Mehra teaches a system comprising processing unit [102] and a clock generator [120 + 116 and 118] controlling a frequency of operation of the processing circuitry, the processing circuitry being configured to:
detect an event that is predicted to have a predefined noise characteristic, the detecting occurring before execution of the event in the processing circuitry; and 
responsive to the detecting, signaling the clock generator to change a frequency of the clock generator [see discussion in claim 1].

Regarding claim 20, Suryanarayanan teaches the detecting includes, determining that a type of the instruction matches a type in a predetermined set of instruction types [Para. 0113].
Regarding claims 22-24, see discussion in claims 14-16.
Regarding claim 25, Mehra in view of Suryanarayanan teaches the processing circuitry includes an instruction pipeline [see fig. 4 of  Suryanarayanan].  Mehra in view of Suryanarayanan does not express teach the pipeline configured to block execution of the instruction until a predetermined signal is received from the clock generator or a timer.  However, such feature is deemed to be inherent to the Mehra/ Suryanarayanan system, since without blocking the execution of the instruction until a predetermined signal is received from the clock generator, the system of Mehra/Suryanarayanan would be inoperable due to the readiness of the frequency.
Regarding claim 26, Mehra teaches the system further comprises a plurality of processing cores [104 and 106] including said processing circuitry, wherein each of the processor cores receive the frequency from the clock generator [116 and 118], and wherein the clock generator is configured to: receive signals from one or more of the plurality of processor cores, and change the frequency in accordance with a selected subset of the received signals [see Fig. 1 and Para. 0013].
Regarding claim 27, Mehra teaches the processing circuitry and the clock generator are formed on an integrated circuit [see Fig. 1].

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehra/Suryanarayanan as applied to claim 3 above, and further in view of Park et al. US Pub. No. 2016/0013774 (“Park”).
Regarding claim 4, Mehra/Suryanarayanan does not teach subjecting the increasing to a hysteresis process.
Park teaches a technique for adjusting the frequency of a device.  Specifically, Park teaches a process [400] to delay any command to decrease the frequency until a hysteresis timer has expired.  The command may be from a device that controls the frequency.  As a result, the frequency does not immediately go down after the frequency change.  This prevents the circuit that generates the frequency (e.g., phase locked loop (PLL) and frequency dividers) from constantly changing the frequency up and down).  
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Mehra/Suryanarayanan to include a hysteresis process of Park in order to prevent the clock from constantly changing the frequency up and down.  Thus improve performance.  As discussed above, Park merely teaches subjecting the decreasing to a hysteresis process.  However, this is merely design consideration based on the functionality of the target system.  In the instant case, since the system of Mehra/Suryanarayanan required a fast reduction in frequency to prevent voltage droop, one of skill in the art would only wanted to subject the increasing to a hysteresis process.  As such, Mehra/Suryanarayanan would able to prevent failure to the processor without compromise the performance of the processor.  Therefore, the claim fails to patentably distinguish over the prior art. 
.

Allowable Subject Matter
Claims 6, 9-10, 18, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6, 9-10, 18, 21 are considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2009/0300329 to Naffziger et al. teach a system and method for providing a digital real-time voltage droop detection and subsequent voltage droop reduction.  Specifically, Naffziger et al. teach estimate the current consumption in real-time, record both a recent and an old current consumption history, detect from the histories a possible oncoming voltage droop, and reduce current consumption through instruction issue throttling in order to prevent a voltage droop.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115